Order entered June 3, 2013




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-11-00066-CV

                      IN THE INTEREST OF A.B.P., A MINOR CHILD

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 380-52013-05

                                            ORDER
       We REINSTATE the appeal. By order dated April 15, 2013, this appeal was abated to

allow the trial court an opportunity to:

       1) Make a finding in accordance with the Texas Supreme Court opinion in Iliff v. Iliff,

including whether or not it found Jimmie Prindle, Jr. to be intentionally unemployed or

underemployed; and

       2) Make any other findings and recommendations the trial court deemed appropriate

regarding the intentional unemployment or underemployment at issue.

       On May 30, 2013, the Court received the supplemental record, which contains thirty-six

(36) findings of fact and conclusions of law.

       Based upon the status of this case, in light of the trial court’s May 29, 2013 findings of

fact and conclusions of law, we will allow the parties to file supplemental briefs only as to the

merits of the issues raised by appellant in his opening brief. Accordingly, this Court ORDERS
appellant to file either a supplemental brief or waiver of further briefing within THIRTY (30)

DAYS of the date of this order. We ORDER appellee to file either a supplemental brief or

waiver of further briefing within SIXTY (60) DAYS of the date of this order. No extensions will

be granted.

                                                   /s/    DOUGLAS S. LANG
                                                          PRESIDING JUSTICE